COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-107-CV
 
 
 
IN RE WILLIAM YORK                                                                RELATOR
 
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered Relator’s petition for writ of mandamus.  The court 
is of the opinion that relief should be denied because the trial court is not 
required to rule on pro se motions when the defendant is represented by counsel.  
Accordingly, Relator’s petition for writ of mandamus is denied.
 
  
                                                                  PER 
CURIAM
  
 
PANEL 
A:   WALKER, LIVINGSTON, and GARDNER, JJ.
 
DELIVERED: April 1, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.